Name: Commission Regulation (EC) No 1818/2003 of 15 October 2003 laying down the reduction coefficient to be applied under tariff quota for maize opened by Regulation (EC) No 958/2003
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  plant product
 Date Published: nan

 Avis juridique important|32003R1818Commission Regulation (EC) No 1818/2003 of 15 October 2003 laying down the reduction coefficient to be applied under tariff quota for maize opened by Regulation (EC) No 958/2003 Official Journal L 265 , 16/10/2003 P. 0036 - 0036Commission Regulation (EC) No 1818/2003of 15 October 2003laying down the reduction coefficient to be applied under tariff quota for maize opened by Regulation (EC) No 958/2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1104/2003(2),Having regard to Commission Regulation (EC) No 958/2003 of 3 June 2003 laying down detailed rules for the application of Council Decision 2003/286/EC as regards the concessions in the form of Community tariff quotas on certain cereal products originating in the Republic of Bulgaria and amending Regulation (EC) No 2809/2000(3),Whereas:(1) Regulation (EC) No 958/2003 opens an annual tariff quota of 80000 tonnes of maize.(2) The quantities applied for on 13 October 2003, in accordance with Article 2(1) of Regulation (EC) No 958/2003, exceed the quantities available. The extent to which licences may be issued should therefore be determined and a reduction coefficient laid down to be applied to the quantities applied for,HAS ADOPTED THIS REGULATION:Article 1Each application for an import licence for quota "Bulgaria" for maize lodged and forwarded to the Commission on 13 October 2003 in accordance with Article 2(1), (2) and (3) of Regulation (EC) No 958/2003 shall be accepted at a rate of 3,87324 % of the quantity applied for.Article 2This Regulation shall enter into force on 16 October 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 October 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 158, 27.6.2003, p. 1.(3) OJ L 136, 4.6.2003, p. 3.